NUMBER 13-13-00024-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


DIEGO GOMEZ AND MIRZA
VERONICA SALAZAR DE GOMEZ,                                              Appellants,

                                          v.

US BANK NATIONAL ASSOCIATION,                                              Appellee.


                   On appeal from the 93rd District Court
                        of Hidalgo County, Texas.


                       MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Benavides and Longoria
                 Memorandum Opinion Per Curiam

      This appeal was abated by this Court on February 12, 2013, and remanded to the

trial court to determine the correct date of the judgment. This cause is now before the

Court on appellants’ unopposed motion to withdraw the appeal. Appellants request that

this Court withdraw and dismiss the appeal.        Accordingly, this case is hereby
REINSTATED.

       The Court, having considered the documents on file and appellants’ unopposed

motion to dismiss the appeal, is of the opinion that the motion should be granted. See

TEX. R. APP. P. 42.1(a). Appellants’ motion to dismiss is GRANTED, and the appeal is

hereby DISMISSED.          Costs will be taxed against appellants.    See TEX. R. APP. P.

42.1(d) ("Absent agreement of the parties, the court will tax costs against the appellant.").

Having dismissed the appeal at appellants’ request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.

                                                                       PER CURIAM


Delivered and filed the
25th day of April, 2013.




                                             2